21-1663
   United States v. Williams

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 29th day of September, two thousand twenty-two.

   PRESENT:
              RICHARD J. SULLIVAN,
              WILLIAM J. NARDINI,
              MYRNA PÉREZ,
                         Circuit Judges.
   _____________________________________
   UNITED STATES OF AMERICA,
                               Appellee,
                  v.                                               No. 21-1663
   JIBREEL WILLIAMS
                         Defendant-Appellant.
   _____________________________________
FOR APPELLANT:                         Jay S. Ovsiovitch, Federal Public Defender’s
                                       Office, Western District of New York,
                                       Rochester, NY.

FOR APPELLEE:                          Tiffany H. Lee, Assistant United States
                                       Attorney, for Trini E. Ross, United States
                                       Attorney for the Western District of New
                                       York, Buffalo, NY.

      Appeal from a judgment of the United States District Court for the Western

District of New York (Lawrence J. Vilardo, Judge).

      UPON      DUE     CONSIDERATION,           IT   IS    HEREBY      ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Jibreel Williams appeals from the district court’s judgment imposing a

sentence of eighteen months’ imprisonment and three years’ supervised release,

following his violation of a previously imposed term of supervised release. On

this appeal, Williams challenges only the three-year term of supervised release,

which he argues is substantively unreasonable.             We assume the parties’

familiarity with the underlying facts, procedural history, and issues on appeal.

      We review the reasonableness of a sentence for a violation of the terms of

supervised release under a deferential abuse-of-discretion standard. See United

States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008). We will set aside a district



                                         2
court’s sentence as substantively unreasonable “only in exceptional cases where

its decision cannot be located within the range of permissible decisions,” United

States v. Aumais, 656 F.3d 147, 151 (2d Cir. 2011) (citation and alteration omitted) –

that is, where “the sentence imposed was shockingly high, shockingly low, or

otherwise unsupportable as a matter of law,” United States v. Rigas, 583 F.3d 108,

123 (2d Cir. 2009).    In “determining an appropriate sentence for violation of

supervised release,” a district court must “‘consider’ most of the factors listed in

[18 U.S.C. §] 3553(a),” but is not required to include any particular recitation or

“specific articulation” in explaining its decision. United States v. Fleming, 397 F.3d

95, 97, 99 (2d Cir. 2005) (quoting 18 U.S.C. § 3583(e)) (alteration omitted).

      Applying this standard, we find that the three-year term of supervised

release imposed by the district court was neither substantively unreasonable nor

an abuse of discretion.     The record reflects that the district court carefully

“consider[ed]” the relevant sentencing factors, id. at 97 (quoting 18 U.S.C.

§ 3583(e)), noting that the selected terms of imprisonment and supervised release

were “necessary to deter future criminal conduct and to protect the public, and to

get [Williams] to understand that there are rules, and those rules need to be

followed.” J. App’x at 73. The district court also explained that leniency “would




                                          3
be inappropriate” since it had given Williams “a break” with his original sentence,

which was at the low end of the advisory Guidelines range, yet Williams violated

the terms of his supervision shortly after his release. Id. at 73–74.           “Because

[Williams] had . . . betrayed the trust reflected in” his “lenient” original sentence,

“the [district] court reasonably concluded that” an additional three-year term of

supervised release “was warranted on his violation of” the original term of

supervised release. Verkhoglyad, 516 F.3d at 130. In other words, the district

court properly followed the “Sentencing Commission’s policy statements

emphasiz[ing] breach of trust” as a “critical factor in imposing sentence[s] for

violation[s] of . . . supervised release.”       Id. (citing U.S.S.G. ch. 7, pt. A, intro.

cmt. 3(b); United States v. Sindima, 488 F.3d 81, 86 (2d Cir. 2007)). Accordingly,

there is no basis in the record to second-guess the sentence selected by the district

court, to which we afford “particular” “deference” in recognition of a sentencing

judge’s “unique insights into both the circumstances that prompted the initial . . .

sentence and the degree to which the violation [of supervised release] represents

a serious betrayal of the court’s trust and a risk of future criminal conduct.” Id.

at 136.

      Williams’s sole argument to the contrary is his assertion that “the




                                             4
three[-]year term of supervised release” was unnecessarily long in light of “the

additional time for which [he] was imprisoned” – i.e., given that “the [eighteen]-month

term of imprisonment was imposed as if he was convicted [of] a Grade A

violation” of supervised release, when he had only admitted to “a Grade C

violation.”   Williams Br. at 11 (emphasis added).         But as Williams himself

concedes, the sentencing range for his term of imprisonment was set “in

accordance with his plea agreement,” id., which he accepted “voluntarily and of

[his] own free will,” J. App’x at 36. In any event, this argument is “premised on

a misunderstanding of the relationship between imprisonment and supervised

release,” which “are both designed to prevent recidivism.” United States v. Rivera,

192 F.3d 81, 87 (2d Cir. 1999). That a relatively lengthy term of imprisonment is

necessary to “prevent recidivism” would typically indicate that a relatively

lengthy term of supervised release may also be necessary to “prevent recidivism” –

not the opposite. Id. And while it is true that “[d]istrict courts are permitted . . .

to hedge against a relatively lenient term of imprisonment by imposing a longer

term of supervised release,” we have never suggested – as Williams does here –

that district courts are required to “offset” longer terms of imprisonment with

shorter terms of supervised release. United States v. Leon, 663 F.3d 552, 556 (2d Cir.




                                          5
2011) (emphasis added; internal quotation marks and alteration omitted).

      In sum, the record indicates that the district court carefully and

appropriately applied the applicable sentencing factors, see Fleming, 397 F.3d at 97,

including the “degree to which [Williams’s] violation represent[ed] a serious

betrayal of the court’s trust,” Verkhoglyad, 516 F.3d at 136, before “impos[ing] a

sentence” that it reasonably deemed to be “sufficient but not greater than

necessary. . . to meet the purposes of sentencing,” J. App’x at 75. We defer to that

assessment and conclude that Williams’s sentence is not “shockingly high,

shockingly low, or otherwise unsupportable as a matter of law.” Rigas, 583 F.3d

at 123.

      We have considered Williams’s remaining arguments and find them to be

meritless. Accordingly, we AFFIRM the judgment of the district court.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         6